

	

		II

		109th CONGRESS

		1st Session

		S. 722

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to reduce the

		  tax on beer to its pre-1991 level.

	

	

		

			1.

			Repeal of 1990 tax increase on beer

			

				(a)

				In general

				Paragraph (1) of section 5051(a) of the Internal Revenue Code of

			 1986 (relating to imposition and rate of tax on beer) is amended by striking

			 $18 and inserting $9.

			

				(b)

				Effective date

				The amendment made by subsection (a) shall take effect on the

			 date of the enactment of this Act.

			

